Citation Nr: 0831623	
Decision Date: 09/16/08    Archive Date: 09/22/08	

DOCKET NO.  07-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for dizziness attributable 
to brain trauma.



REPRESENTATION

Appellant represented by:	Veterans Advocacy Group



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1972 to June 
1974.  There was no combat service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although the veteran sustained a serious head trauma 
during service for which he was hospitalized, there is a 
complete absence of any objective evidence of chronicity of 
dizziness symptoms at any time during or for decades after 
the injury during service, and the only competent clinical 
opinions on file are against the veteran's claims, and relate 
recent symptoms of dizziness in 2006 to causes other than the 
head trauma during service.



CONCLUSION OF LAW

Chronic dizziness is not a residual of head trauma during 
service, and was not incurred or aggravated in active 
military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in March 2006, 
prior to the issuance of the rating decision now on appeal 
from April 2006.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf and advised he submit any relevant evidence in his 
possession.  The service medical records and certain early VA 
treatment and examination records were already on file.  The 
veteran was provided a series of VA examinations for this and 
other issues, and this included an examination with a request 
for opinions consistent VCAA at 38 U.S.C.A. § 5103A(d).  All 
known available records have been collected for review and 
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran filed his claim for service connection 
for dizziness as a chronic symptom attributable to the 
significant head trauma he received in service in January 
2006, well over 30 years after he was separated from service.  
In this regard, the Board notes that the veteran was 
previously granted service connection for memory loss with a 
compensable evaluation specifically attributable to and as a 
residual of the significant head trauma that he sustained 
during service.  Having already been granted service 
connection for one residual of such head trauma, the claim at 
issue before the Board could as easily be pursued as an 
increased evaluation for previously service-connected 
residuals of head trauma, but it has been already addressed 
and developed as a separate service connection claim, and 
indeed, claims for service connection for memory loss and 
dizziness were filed at the same time and developed as 
separate issues.  This is merely a procedural notation, and 
nothing to do with the substance of the appeal.

The service medical records clearly reveal that in March 
1973, the veteran was struck by an automobile while stationed 
in Germany and he sustained a significant head trauma with 
concussion.  There was initially progressive deterioration of 
mental function which was treated during lengthy 
hospitalization.  He was poorly oriented to time and place 
and unsure about both recent and remote memory.  He was 
subsequently air evacuated back to the US.  He denied any 
headache, nausea, or vomiting.  After some seven months of 
hospitalization and treatment, he was released to duty.  X-
ray studies prior to release included skull series which were 
considered normal.  The final diagnosis was a cerebral 
contusion with post-concussion syndrome, mild.  With the 
exception of the multiple symptoms exhibited by the veteran 
immediately following and during his initial months of 
hospitalization, his service medical records do not contain 
any single or chronic complaints of dizziness as a particular 
symptom.

Following service separation, the veteran filed claims for 
service connection for orthopedic disabilities attributable 
to this injury, but there was no claim with respect to 
dizziness.  The veteran was examined after service and skull 
X-rays from November 1974 resulted in no abnormal findings 
identified.  The examination also resulted in a diagnosis of 
"no residuals head injury."  During a December 1977 VA 
orthopedic examination with respect to the veteran's knee, 
there was a discussion of the underlying trauma sustained by 
the veteran overseas in Germany, but there were no complaints 
of dizziness.  Thereafter, there is a complete absence of any 
objective evidence showing chronic dizziness or headache or 
similar symptoms which might reasonably be attributable to a 
significant head trauma for some 32 years.  VA outpatient 
treatment records first note complaints of dizziness in 
February, March and April 2006.  

In April 2006, the veteran was provided a VA examination for 
brain and spinal cord injury.  This examination included a 
detailed background history of the veteran which included a 
fairly significant post-service history of alcohol use and 
abuse.  This examination discussed loss of memory and other 
cognitive difficulties following the veteran's head trauma 
during service, but there was no mention or discussion 
regarding any chronic dizziness following the injury or at 
any other time.  

The veteran was provided another VA examination in April 2006 
which included a review of his claims folder as well as his 
local VA medical center treatment records.  In discussing the 
veteran's complaints of dizziness, the veteran specifically 
informed the VA examiner that this was "a new phenomenon."  
He stated that this trouble began when he was receiving chemo 
radiation for treatment of a more recent tonsillar squamous 
cell carcinoma which had been resected in July 2005.  He 
described it mostly as a lightheadedness when getting up from 
a laying down position or standing up from a seated position.  
He did not have any trouble with blacking out and had never 
fallen from this.  He denied any sensation of spinning, 
nausea or vomiting.  He also had quite a bit of difficulty 
with shortness of breath, but reported that dizziness had 
improved as of late.  Although the veteran had hearing loss, 
his inner ears appeared normal and undamaged and tympanic 
membranes had no evidence of scarring or perforation.  There 
was no evidence of middle ear fluid or pathology.  No symptom 
of dizziness or vertigo could be reproduced when performing 
certain diagnostic testing.  The impression from examination 
was that the veteran's dizziness was "more of a 
cardiovascular origin."  It was not of a vertiginous or inner 
ear etiology for certain, and it was not believed that it was 
in any way related to his head trauma during service decades 
earlier.  More recent treatment for cardiovascular issues as 
well as dehydration were a much more likely cause for 
dizziness symptoms.  

Two months later in June 2006, another VA health care 
professional reviewed the veteran's record and concurred with 
the earlier examination report finding that the veteran's 
current dizziness was unlikely related to his head trauma 
during service.  This physician concurred in all respects 
with the earlier examination of the veteran's ears and 
hearing.

Also in June 2006, the veteran was provided a VA examination 
for mental disorders.  This examination principally involved 
an assessment of the veteran's loss of memory and impairment 
of cognition.  This physician determined that some loss of 
memory was clearly attributable to the head trauma during 
service, but some also was likely attributable to the 
veteran's lengthy documented history of severe alcoholism.  
There was no additional opinion regarding dizziness.

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for dizziness 
attributable to head trauma during service.  In the language 
of the governing regulation, at 38 C.F.R. § 3.303, with the 
exception of symptoms exhibited immediately following the 
head trauma for which the veteran was hospitalized, there is 
in essence a complete absence of any chronicity of dizziness 
symptomotology in the objective clinical records on file at 
any time during or for over 30 years after the veteran was 
separated from service.  Dizziness is specifically noted in 
the objective record to have had onset only recently in early 
2006.  The veteran admitted to VA examiners that this symptom 
was of recent onset.  

The only clinical opinions on file are against the veteran's 
claim that this remote onset of dizziness is attributable to 
the head trauma during service over 30 years earlier.  It was 
more likely attributable to cardiovascular or other more 
recent issues, including dehydration.  Although the veteran's 
claim that chronic dizziness commencing decades after the 
injury might be attributable to a significant head injury is 
reasonable, there is in fact a complete absence of objective 
documentation of dizziness symptoms at any time prior to 
2006, and the veteran submitted no competent clinical 
evidence or opinion supporting this claim.  Moreover, as a 
general rule, dizziness is not a stand alone injury or 
disease, but rather a symptom of some underlying pathology.  
The veteran has already been granted service connection for 
the residual memory loss attributable to the head trauma, but 
the evidence is solidly against a finding that chronic 
dizziness commencing in 2006 is causally related as an 
additional residual to that head trauma in 1973.  


ORDER

Entitlement to service connection for dizziness as 
attributable to head trauma during service is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


